PER CURIAM.
Petitioner, William T. Harvey, filed his petition for “leave to resign from The Florida Bar, pursuant to Rule 11.09 Article XI, Integration Rule of The Florida Bar [32 F.S.A.]” and thereafter on April 22, 1970 filed an Amendment to Petition for Leave to Resign From The Florida Bar, to-wit: “Petitioner requests that his resignation be permanent and without leave to apply for readmission.” The Florida Bar through its Assistant Executive Director has filed its Response to Petition for Leave to Resign From The Florida Bar, and states: “The Florida Bar joins William T. Harvey in moving that his resignation from The Florida Bar be accepted without leave to apply for readmission.”
Petitioner pleaded guilty to a misdemeanor under Florida Statute 839.11, F.S.A., Extortion and Malpractice Generally and The Florida Bar instituted disciplinary proceedings against him. The present petition is brought under Article XI, Integration Rule 11.09, Resignation Pending Disciplinary Proceedings, and it appears from the record before us that the public interest will not be adversely affected by the granting of the petition and that such will not adversely affect the purity of the courts nor hinder the administration of justice nor the confidence of the public in the legal profession. Therefore:
The petition for leave to resign without leave to apply for readmission is granted and petitioner shall pay the costs of this proceeding.
It is so ordered.
ROBERTS, Acting C. J., and DREW, THORNAL, CARLTON and ADKINS, JJ., concur.